Dismiss and Opinion Filed March 5, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00059-CV

              SARA SIMON-BEHRNES, Appellant
                             V.
   JAN OLAVARRI, AS BENEFICIARY OF JOANNE C. HILL, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-06252-C

                           MEMORANDUM OPINION
                      Before Justices Myers, Osborne, and Carlyle
                              Opinion by Justice Carlyle
      Stating she no longer wishes to pursue this appeal, appellant has filed a motion

for voluntary dismissal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                            /Cory L. Carlyle/
                                            CORY L. CARLYLE
210059F.P05                                 JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SARA SIMON-BEHRNES,                         On Appeal from the County Court at
Appellant                                   Law No. 3, Dallas County, Texas
                                            Trial Court Cause No. CC-18-06252-
No. 05-21-00059-CV          V.              C.
                                            Opinion delivered by Justice Carlyle,
JAN OLAVARRI, AS                            Justices Myers and Osborne
BENEFICIARY OF JOANNE C.                    participating.
HILL, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Jan Olavarri, as Beneficiary of Joanne C. Hill
recover her costs, if any, of this appeal from appellant Sara Simon-Behrnes.


Judgment entered this 5th day of March, 2021.




                                      –2–